MEMORANDUM *
Appellant Kamela Wilkinson appeals from the district court’s certification of a nationwide class of consumers of department store cosmetics, represented by Plaintiffs-Appellees, and approval of a final settlement of their antitrust claims against Defendants-Appellees. Wilkinson also objects to the district court’s referral of certain matters to a special master without the consent of unnamed class members and to the district court’s refusal to renotice the class. We affirm.
Our review of “a district court’s decision regarding class certification” is “ ‘very limited.’ ” Dukes v. Wal-Mart, Inc., 474 F.3d 1214, 1223 (9th Cir.2007) (quoting Armstrong v. Davis, 275 F.3d 849, 867 (9th Cir.2001)). We will reverse certification “only upon a strong showing that the district court’s decision was a clear abuse of discretion.” Id. (internal quotation marks omitted). Likewise, we review a district court’s approval of a class action settlement for a “clear abuse of discretion.” Staton v. Boeing Co., 327 F.3d 938, 960 (9th Cir.2003) (internal quotation marks omitted). We decline to find that the dis*313triet court clearly abused its discretion in certifying the class and granting final approval to the settlement.
We also decline to find that the district court abused its discretion by referring certain matters to a special master without the consent of unnamed class members. See Burlington N.R.R. Co. v. Wash. Dep’t of Revenue, 934 F.2d 1064, 1071 (9th Cir. 1991).
Finally, we decline to find that the district court erred by refusing to renotice the class. See Churchill Village, LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004).
Each party shall bear its own costs on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.